DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 1-3 and 6-19 are pending in the application.
This action is in response to applicants' amendment dated January 6, 2022.  Claim 1 has been amended and claim 19 is newly added.
Response to Amendment
Applicant's arguments filed January 6, 2022 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, the applicant’s arguments have been fully considered but they are not persuasive.  The applicants’ remarks are that the invention is various types of compounds, whatever their structure are agonists of the farnesoid X receptor, are endowed with the capacity to modulate the viral replication of HIV and that the modulation of HIV-1 replication is a property of wide-ranging FXR ligands.  The nature of the instant invention has claims which embrace the use of “farnesoid X receptor agonists” for treating a viral infection by reducing the persistence and expression of an episomal virus and eradicating an HIV reservoir.  The specification fails to teach that which the applicants regard as their invention.  While the specification is enabled for the farnesoid X receptor agonists
    PNG
    media_image1.png
    232
    371
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    221
    450
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    244
    297
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    498
    719
    media_image4.png
    Greyscale
, it does not provide enablement for each and every known farensoid X receptor agonist.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation. The applicants' are not entitled to 
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be 
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for GW4064, 6ECDCA, mycophenolate mofetil, vanafexor, turofexorate isopropyl and PXL007 does not reasonably provide enablement for every farnesoid X receptor agonist known.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, for reasons of record or stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn.

In view of the amendment dated January 6, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radreau et al., The FASEB Journal.  Radreau teaches the method of reducing persistence of the epsiomal virus hepatitis B virus for the treatment of HBV with FXR agonists such as 6-ECDCA and GW4064 as stated in column 1, page 3153, last paragraph.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624